          Case 4:19-cr-00572-KGB Document 318 Filed 09/03/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

V.                           CASE NO. 4:19-CR-572-KGB-9

MALCOLM XAVIER MEDLEY                                                        DEFENDANT

                                          ORDER

         On September 2, 2020, Defendant Malcolm Xavier Medley appeared with counsel

Leslie Borgognoni on the Government’s superseding motion to revoke his pretrial

release. (Doc. No. 312) The Government was represented by Assistant United States

Attorney Benecia Moore.

         The Government’s motion is based on allegations that, since his release on

conditions, Mr. Medley tested positive for marijuana, morphine, and oxycodone. Mr.

Medley was also arrested for possession of drug paraphernalia on August 18, 2020 by

Memphis, Tennessee police officers. Mr. Medley does not deny that he was arrested but

does deny the underlying charge. He tested negative for illegal drugs in a pre-hearing

drug screen.

         Despite Mr. Medley’s apparent violations of his conditions of his release, the

Court declines to revoke his release. The Court will allow Mr. Medley to remain on

pretrial release but cautions that further violations may result in his detention pending

trial.
        Case 4:19-cr-00572-KGB Document 318 Filed 09/03/20 Page 2 of 2



       The Government’s superseding motion to revoke (Doc. No. 312) is DENIED,

without prejudice. The Government’s motion to revoke (Doc. No. 306) is DENIED, as

moot. All conditions of Mr. Medley’s pretrial release remain in effect, including the

conditions that he refrain from using or unlawfully possessing a narcotic drug or other

controlled substances, unless prescribed by a licensed medical practitioner.

       IT IS SO ORDERED, this 3rd day of September, 2020.


                                             ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                            2
